DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ebara (JP 200-108012) in view of Komatsu (JP 2014-133272).
Ebara discloses the invention substantially as claimed including a plurality of wire guides 3a-b; a wire row formed of a wire which is wound around the plurality of wire guides and configured to reciprocatively travel in an axial direction, a mechanism 18 configured to adjust a parallelism of axes of the plurality of wire guides around which the wire row is formed.  Ebara doesn’t show a nozzle configured to supply a coolant or slurry to the wire; a workpiece-holding portion configured to suspend and hold a workpiece plate having a workpiece bonded thereto with a beam interposed therebetween; a workpiece-feeding mechanism configured to press the workpiece against the wire row.  However, Komatsu teaches the use of a workpiece-holding portion and a workpiece-feeding mechanism (see Fig. 2) for the purpose of controlling the movement relative to the cutting device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Ebara by providing the above limitation as taught by Komatsu in order to obtain a device that controlling the movement relative to the cutting device. 
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724